          Case 1:18-cv-12314-DJC Document 41 Filed 01/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 COMMONWEALTH EQUITY SERVICES,
 LLC d/b/a COMMONWEALTH
 FINANCIAL NETWORK and MARGARET
 BENISON,

                          Plaintiffs,

 v.                                                     Civil Action No. 18-12314-DJC

 THE OHIO NATIONAL LIFE INSURANCE
 COMPANY; OHIO NATIONAL LIFE
 ASSURANCE CORPORATION; and OHIO
 NATIONAL EQUITIES, INC.,

                          Defendants.


                           JOINT STIPULATION OF DISMISSAL

       The parties, by their undersigned counsel, hereby stipulate and agree, pursuant to Fed. R.

Civ. P. 41(a)(1)(ii) and Local Rule 68.2, that this action shall be dismissed, with prejudice, and

with all rights of appeal waived. Each party shall bear its own costs and attorneys’ fees.

                                        Respectfully submitted,

 COMMONWEALTH EQUITY SERVICES,                         THE OHIO NATIONAL LIFE INSURANCE
 LLC D/B/A COMMONWEALTH                                COMPANY, OHIO NATIONAL LIFE
 FINANCIAL NETWORK, AND                                ASSURANCE CORPORATION, AND OHIO
 MARGARET BENISON                                      NATIONAL EQUITIES, INC.

  /s/ Michael G. Donovan                                 /s/ Marion H. Little, Jr.
 Steven L. Manchel (BBO #551066)                       Marion H. Little, Jr. (0042679)
 Michael G. Donovan (BBO #564257)                      Christopher J. Hogan (0079829)
 Manchel & Brennan, P.C.                               Zeiger, Tigges & Little LLP
 100 River Ridge Drive, Suite 308                      3500 Huntington Center, 41 South High Street
 Norwood, MA 02062                                     Columbus, Ohio 43215
 (617) 796-8920                                        (614) 365-9900
 smanchel@manchelbrennan.com                           little@litohio.com
 mdonovan@manchelbrennan.com                           hogan@litohio.com

Dated: January 21, 2021
          Case 1:18-cv-12314-DJC Document 41 Filed 01/21/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants on the date specified above.

                                                     /s/ Michael G. Donovan
                                                     Michael G. Donovan




                                                 2
